FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 January 13, 2009
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    UNITED STATES OF AMERICA,

                Plaintiff!Appellee,

    v.                                                    No. 08-4174
                                                (D.C. No. 2:08-CR-00425-TC-1)
    FERNANDO VASQUEZ!MURILLO,                              (D. Utah)
    a/k/a Fernando Vasquez!Moreo, a/k/a
    Fernando Vasquez, a/k/a Hosea
    Cervantes,

                Defendant!Appellant.


                            ORDER AND JUDGMENT *


Before KELLY, LUCERO, and GORSUCH, Circuit Judges.



         This matter is before the court on the government’s motion to enforce the

appeal waiver contained in defendant’s plea agreement. The motion is filed

pursuant to United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc).

In response, defendant concedes that the government’s motion is well taken


*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
because the appeal falls within the scope of the appeal waiver, defendant

knowingly and voluntarily waived his appellate rights, and enforcing the waiver

would not result in a miscarriage of justice. See id. at 1325.

      Accordingly, the government’s motion is GRANTED, and the appeal is

DISMISSED.



                                       ENTERED FOR THE COURT
                                       PER CURIAM




                                         -2-